                                  1 WILLIAM J. GEDDES
                                      Nevada Bar No. 6984
                                  2 KRISTEN R. GEDDES
                                      Nevada Bar No. 9027
                                  3 THE GEDDES LAW FIRM, P.C.
                                      8600 Technology Way, Suite 107
                                  4 Reno, Nevada 89521
                                    Phone: (775) 853-9455
                                  5 Fax: (775) 299-5337
                                    Email: Will@TheGeddesLawFirm.com
                                  6 Attorneys for Plaintiff John Enos

                                  7 RAELENE K. PALMER
                                      Nevada Bar No. 8602
                                  8 GALLIAN WELKER & BECKSTROM, L.C.
                                      540 E. St. Louis Avenue
                                  9 Las Vegas, Nevada 89104
                                      Phone: (702) 892-3500
                                 10 Fax: (702) 386-1946
                                      Email: rpalmer@vegascase.com
                                 11 Attorneys for Plaintiff John Enos
                                 12                             UNITED STATES DISTRICT COURT
8600 Technology Way, Suite 107
  The Geddes Law Firm, P.C.




                                 13                                     DISTRICT OF NEVADA
      Phone 775-853-9455
        Reno, NV 89521




                                 14 JOHN ENOS, an individual,                          CASE NO: 3:17-cv-00095-MMD-CBC
                                 15                                  Plaintiff,
                                 16 vs.                                                   STIPULATION AND [PROPOSED]
                                                                                         ORDER TO ENLARGE TIME TO FILE
                                 17 DOUGLAS COUNTY, a political subdivision             REPLY TO OPPOSITIONS TO MOTIONS
                                      of the State of Nevada; SCOTT SHICK, Chief        FOR PARTIAL SUMMARY JUDGMENT
                                 18 Juvenile Probation Officer of the Juvenile                   [ECF 106 and 107]
                                      Probation Department; et al.
                                 19                                                                     (First Request)
                                                                     Defendants.
                                 20
                                 21
                                 22          COMES NOW Plaintiff JOHN ENOS and Defendants DOUGLAS COUNTY, SCOTT SHICK,

                                 23 and VICTORIA SAUER-LAMB, by and through their undersigned attorneys of record, and hereby
                                 24 request a 2-week enlargement of time for the parties to file their replies to the oppositions to motions
                                 25 for partial summary judgment (ECF Nos. 106 and 107), filed on September 3, 2019. These replies are
                                 26 currently due on Tuesday, September 17, 2019, and the parties request an additional two weeks,
                                 27 through and including Tuesday, October 1, 2019, to file their reply briefs. This is the parties’ first
                                 28 request to extend this deadline. The parties submit that this request is not for the purpose of undue


                                                                                   1
                                  1 delay, but arises from caseload and calendaring issues. Accordingly, the Parties request an additional
                                  2 two weeks to file these reply briefs.
                                  3 Dated this 10th day of September 2019.
                                  4         THE GEDDES LAW FIRM, P.C.
                                  5   By:
                                  6         KRISTEN R. GEDDES
                                            Nevada Bar Number 9027
                                  7         8600 Technology Way, Suite 107
                                            Reno, Nevada 89521
                                  8         Phone: (775) 853-9455
                                            Attorneys for Plaintiff John Enos
                                  9 Dated this 10th day of August 2019.
                                 10
                                            THORNDAL ARMSTRONG DELK
                                 11         BALENBUSH & EISINGER

                                 12         Electronic Signature Authorized
8600 Technology Way, Suite 107
  The Geddes Law Firm, P.C.




                                 13         /s/
      Phone 775-853-9455




                                      By:
        Reno, NV 89521




                                 14         Katherine F. Parks, Esq.
                                            6590 S. McCarran Blvd, Suite B
                                 15         Reno, Nevada 89509
                                            Phone: (775) 786—2882
                                 16         Attorneys for Defendants Douglas
                                            County and Scott Shick
                                 17                                                   II.
                                 18                                                ORDER
                                 19          IT IS SO ORDERED.
                                 20          Dated: September 10, 2019
                                 21
                                 22
                                                                                            UNITED STATES DISTRICT JUDGE
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28


                                                                                  2
                                  1                                    CERTIFICATE OF SERVICE

                                  2          I hereby certify that I am an employee of the Geddes Law Firm, P.C., and that on September

                                  3 10, 2019, I caused to be served a copy of the foregoing Stipulation and [Proposed] Order to Enlarge
                                  4 Time To File Replies to the Oppositions Motions For Partial Summary Judgment [ECF 106 and 107]
                                  5 by electronic filing with the Court’s PACER e-filing system, addressed to:
                                  6 Katherine F. Parks, Esq.
                                      THORNDAL ARMSTRONG DELK BALENBUSH & EISINGER
                                  7 6590 S. McCarran Blvd, Suite B
                                      Reno, Nevada 89509
                                  8 Phone: (775) 786-2882
                                      Attorneys for Defendants Douglas County, Scott Shick, and Victoria Sauer-Lamb
                                  9
                                 10
                                 11
                                                                                               KRISTEN R. GEDDES
                                 12                                                            An employee of the Geddes Law
8600 Technology Way, Suite 107




                                                                                               Firm, P.C.
  The Geddes Law Firm, P.C.




                                 13
      Phone 775-853-9455
        Reno, NV 89521




                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28


                                                                                  3
